Citation Nr: 0426842	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pneumonia.


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran has recognized Guerrilla Service from April 1943 
to September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for 
pneumonia.  

The Board notes that the July 2003 VA Form 9 is signed by the 
veteran and a Mr. Mateo Leanda, who indicates that he is 
counsel for appellant.  In the December 2003 VA letter, the 
RO notified the veteran that it had no record of the veteran 
appointing a representative to assist him.  The veteran did 
not submit any subsequent power of attorney form with respect 
to his claim, and there is no other reference to a 
representative of record.  Therefore, the Board does not 
recognize a representative for the purposes of this appeal.

 
FINDINGS OF FACT

1.  There is no record that pneumonia was diagnosed during 
active service.

2.  The medical evidence of record does not establish that 
the veteran's post-service pneumonia is due to his service to 
include exposure to extreme weather therein.


CONCLUSION OF LAW

Pneumonia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In the instant case, the agency of original jurisdiction 
notified the veteran of the information and evidence 
necessary to substantiate the claims and the respective 
responsibilities of each party for obtaining and submitting 
evidence.  This was accomplished by way of a February 2003 VA 
letter, which is prior to the rating decision in May 2003.  
The RO notified the veteran again in November 2003.

The RO notified the veteran of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for service connection for pneumonia, so that VA could help 
by getting that evidence.  

The RO notified the veteran of the reasons why he was not 
entitled to service connection for pneumonia in the May 2003 
rating decision and the July 2003 statement of the case.  The 
RO notified the veteran of the laws and regulations 
pertaining to service connection and provided a detailed 
explanation why service connection was not warranted for 
pneumonia under the applicable laws and regulations based on 
the evidence provided.  

Upon review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and was also notified to submit all relevant 
evidence he had to the RO.  Thus, the Board concludes that 
the duty to notify appellant has been satisfied under 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.            
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes service medical 
records and post service medical records, including VA 
treatment records.  The veteran identified VA and private 
medical records for intermittent treatment he received from 
1977 to 2002.  The RO obtained these records with the 
following exceptions.  

The veteran identified private treatment records from October 
1998 to May 1999 from a Dr. Larry Feliciano, which reportedly 
show a diagnosis of pneumonia.  The RO requested information 
from Dr. Feliciano by way of a June 2004 VA letter.  Also in 
June 2004, the RO notified the veteran of its efforts to 
obtain the records, and the veteran's responsibilities to 
follow up with Dr. Feliciano to ensure the RO received the 
medical records.  The RO notified the veteran that if the 
medical records were not received by August 2004, a decision 
would be made without the evidence; but that if the evidence 
was received by June 2005, and a decision was made entitling 
the veteran to benefits, the veteran would be paid from date 
the initial claim was received.  There is no response of 
record from Dr. Feliciano or the veteran as to the RO's 
notice and attempts to obtain these medical records.  

Although VA has a duty to assist the veteran in obtaining 
evidence, the ultimate burden to present evidence in support 
of his claim falls on the veteran.  38 U.S.C.A. § 5107.  The 
Board finds that the RO has made reasonable efforts to obtain 
these records and has satisfied its duty to assist in this 
regard.  The Board also finds that the veteran is not 
prejudiced by the Board's decision to proceed without the 
records, which reportedly show treatment for pneumonia from 
1998 to 1999, because there is other contemporaneous evidence 
of record confirming diagnosis of pneumonia in 2002.  

In addition, the RO did not obtain medical records identified 
by the veteran for eye operation, high blood pressure, 
prostate operation, and urinary tract operation, because 
these records do not pertain to pneumonia.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

The Board finds that a VA exam is unnecessary in this case.  
While the veteran has a current diagnosis of pneumonia, as 
discussed below, there is no evidence of the condition in 
service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

Based on the facts of this case, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In January 2003, the veteran filed a claim of service 
connection for pneumonia.  In support of his claim, he stated 
that during active Guerilla Service in World War II from 
April 1943 to September 1945, he had to sleep in rice fields 
and swamp areas in the Philippines and was exposed to severe 
cold.  He reported that he was later diagnosed with 
pneumonia.  He asserts that his current pneumonia is a direct 
result of his active service and that he is entitled to 
compensation. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

First, the evidence of record shows that the veteran suffers 
from a current pneumonia disability.  February 1981 VA chest 
x-ray studies show fibroexudative infiltrates at the right 
upper lung field, and fibroid densities at the left midlung 
zone.  April 1982 VA outpatient treatment records show 
complaints of chest pains.  An April 1992 VA outpatient 
treatment report reveals a clinical impression of pulmonary 
tuberculosis.  A March 1995 VA x-ray examination report shows 
unremarkable chest structures.  August 2002 private 
hospitalization records show a diagnosis of community-
acquired pneumonia.  An August 2002 private x-ray examination 
report shows left basal interstitial pneumonitis.

The next question is whether there is evidence of pneumonia 
in service.  The veteran claims that he developed pneumonia 
due to prolonged exposure to extreme weather during active 
service.  The veteran's service medical records are negative 
for a finding of pneumonia.  There are no medical records for 
in-service treatment from April 1943 to September 1945.  
Medical examination records in October 1945, one month after 
his recognized service, show no indication of pneumonia.  The 
examiner noted that an x-ray study of the lungs was 
unnecessary at that time.  A discharge examination report 
dated in February 1946 shows that the veteran's lungs were 
examined and found to be normal, and a chest x-ray study was 
negative.

While post-service medical records show that the veteran was 
diagnosed as having pneumonia, there is no competent medical 
evidence linking any current pneumonia to service.  A review 
of the medical evidence reveals that in 1977, chest x-ray 
studies revealed clear lung fields.  The first indication of 
any lung impairment was in 1981, and the first diagnosis of 
pneumonia was in 2002, many years after service.  Moreover, 
the veteran's assertion that his current pneumonia is related 
to service, including exposure to extreme weather in service, 
cannot be considered competent medical evidence of a nexus.  
As a layperson, he is not competent to give medical opinions 
regarding the etiology of a condition.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).

In the absence of medical evidence showing a medical nexus 
between service and pneumonia, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for pneumonia, and the benefit-of-the-doubt 
standard is therefore inapplicable.  Gilbert, supra, at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for pneumonia is denied.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



